Citation Nr: 0717373	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-12 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1972 to December 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Hartford, Connecticut, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he is entitled to a TDIU.  He 
argues that his service connected bilateral knee replacements 
are productive of such pain that they prevent all forms of 
gainful employment. 

The record indicates that the veteran was most recently 
afforded a VA examination for his service connected knee 
disabilities in February 2004.  This examination did not 
include an opinion as to whether or not the veteran's 
disabilities render him unemployable.  

Private medical records dated June 2006 include a letter from 
the veteran's doctor indicating that the veteran is in need 
of additional surgery to revise each of his knee 
replacements.  The doctor stated that the veteran was 
experiencing deterioration of his knee replacements.  In a 
January 2007 statement, the veteran again noted that his 
right knee needed total revision, and that the left knee also 
needed revision.  

In the case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtainin 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work. Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2006).  VCAA notice should also provide 
notice about a rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran received 
some VCAA notice in an April 2004 letter.  The letter did not 
specifically tell him what evidence was needed to 
substantiate entitlement to a total rating and did not 
provide notice on the effective date element.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VCAA notice 
letter on the issue of entitlement to 
TDIU.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
impact of his bilateral service connected 
knee disabilities in conjunction with 
service connected ulcerative colitis on 
his ability to maintain gainful 
employment consistent with his education 
and occupational experience.  

The claims folder must be made available 
to the examiner for review, and the 
examiner should note such review either 
in the examination report or in an 
addendum.  After completion of the 
examination and review of the claims 
folder, the examiner should answer the 
following question: Is it as likely as 
not (50 percent probability) that the 
veteran is precluded from all forms of 
gainful employment consistent with his 
education and occupational experience by 
his service connected disabilities?  The 
reasons for this opinion should be 
included.  

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, remains denied, 
issue a supplemental statement of the 
case, before returning the case to the 
Board if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


